PER CURIAM.
The libellant testified that he slipped upon the floor of the pantry of the ship on which he was serving as a steward, while carrying some glasses to the officers’ dining room; the floor of the pantry being at the time “sloppy and full of grease, and the ship was rolling.” We may assume for argument that there are occasions when a ship may be liable for an oily or greasy pantry floor; but, if so, this was not shown to have been one. It is impossible to say» from the libellant’s testimony how long the condition had existed of which he complained. The judge’s finding of fact was not “clearly erroneous” that “there was no credible evidence in this case that either the galley or alley-way was wet or greasy, and that the defendant had actual or imputed notice thereof.”
Decree affirmed.